ALD-250                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 11-2803
                                   ___________

                               JOSEPH ARUANNO,
                                             Appellant

                                         v.

                             STEVEN JOHNSON;
                              MERRILL MAIN;
                            JOHN/JANE DOES 1-25
                    ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 11-cv-01842)
                     District Judge: Honorable Jose L. Linares
                    ____________________________________

 Submitted for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 28, 2011
          Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                          (Opinion filed August 18, 2011)
                                    _________

                                     OPINION
                                     _________

PER CURIAM
          Joseph Aruanno appeals an order of the United States District Court for the

District of New Jersey dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B). We

will affirm.

          Aruanno, who is civilly confined at the Special Treatment Unit (“STU”) in

Kearney, New Jersey pursuant to the New Jersey Sexually Violent Predators Act (SVPA),

filed a pro se lawsuit under 42 U.S.C. § 1983 against Steven Johnson, Assistant

Superintendant of the STU, Director Merrill Main, and 25 John and Jane Doe Defendants.

He also filed a motion for leave to proceed in forma pauperis (“IFP”). In his complaint,

Aruanno alleged that the Defendants violated his First Amendment right of access to the

courts.

          By order entered June 23, 2011, the District Court granted the IFP motion but

dismissed the complaint under § 1915(e)(2)(B), concluding that it failed to state a claim

upon which relief may be granted. This appeal followed.

                                               II.

          We have jurisdiction under 22 U.S.C. § 1291. Our review of a District Court’s sua

sponte dismissal for failure to state a claim is plenary, requiring us to draw all reasonable

inferences therefrom in the plaintiff’s favor. Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000).

          Like prisoners, individuals who are involuntarily committed to mental institutions

have the right to access the courts. See Cornett v. Donovan, 51 F.3d 894, 898 (9th Cir.
                                               2
1995). An inmate claiming denial of access to the courts must show actual injury, Lewis

v. Casey, 518 U.S. 343, 349 (1996), which generally arises only if a non-frivolous claim

failed due to a defendant’s actions. Christopher v. Harbury, 536 U.S. 403, 415 (2002).

        In his complaint, Aruanno claimed that Defendants caused the dismissal of

Aruanno v. Booker, 2010 WL 1655540 (D.N.J. April 23, 2010), aff’d, 397 Fed. App’x

756 (3d Cir. 2010) (per curiam). However, the District Court dismissed Aruanno’s

excessive force claim against Defendant Booker as a result of Aruanno’s willful failure to

comply with discovery. On appeal, we concluded that the record supported the District

Court’s finding that Aruanno’s failure to cooperate with discovery was willful. Aruanno,

397 Fed. App’x at 758. Accordingly, we agree with the District Court that Aruanno

cannot show that Defendants’ actions caused him to suffer any injury with respect to that

case.

        Ordinarily, a District Court should not sua sponte dismiss a complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim without providing the plaintiff an

opportunity to amend his complaint. As it appears that amendment would be futile, we

conclude that the District Court did not err in declining to afford Aruanno leave to amend.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

        Because this appeal does not raise a substantial question, we will affirm the

judgment of the District Court. See Third Cir. LAR 27.4; I.O.P. 10.6.


                                              3